Order entered May 6, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00917-CV

                      IN RE TORI THOMAS, Relator

         Original Proceeding from the 382nd Judicial District Court
                          Rockwall County, Texas
                      Trial Court Cause No. 1-18-0465

                                  ORDER
                 Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We DENY relator’s motion to stay as moot.




                                        /Craig Smith/
                                        CRAIG SMITH
                                        JUSTICE